339 S.W.3d 618 (2011)
Charles and Sharon DEVOE, Appellants,
v.
NAVIDEC MORTGAGE HOLDINGS, INC. a/k/a Northsight, Inc., Respondent,
Lydia Carson, Respondent.
No. WD 72650.
Missouri Court of Appeals, Western District.
April 19, 2011.
*619 Richard L. Martin, Kansas City, MO, for appellants.
Robert J.E. Edwards and Amy E. Hatch, Kansas City, MO, for respondent Navidec Mortgage Holdings, Inc., a/k/a Northsight, Inc.
Thomas R. Raithel, Kansas City, MO, for respondent Lydia Carson.
Before Division One: GARY D. WITT, Presiding Judge, JAMES E. WELSH, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Charles and Sharon DeVoe appeal the Judgment of the Circuit Court of Jackson County, after a bench trial, concerning their rights with respect to a piece of property and the priority of the liens thereon. We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.